UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 9/30/2009 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for that series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS NATURAL RESOURCES FUND ( Class A, B, C and I ) FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund s Expenses 8 Comparing Your Fund s Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Information About the Review and Approval of the Fund s Management Agreement 36 Board Members Information 38 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Natural Resources Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present this annual report for Dreyfus Natural Resources Fund, covering the 12-month period from October 1, 2008, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices.These indicators continue to help fuel a sustained rally among domestic and international stocks, many of which hit 52-week lows back in March. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2008, through September 30, 2009, as provided by Robin Wehbe, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended September 30, 2009, Dreyfus Natural Resources Fund s Class A shares produced a total return of 13.33%, Class B shares returned 14.01%, Class C shares returned 13.95% and Class I shares returned 13.05%. 1 This compares with the fund s benchmark, the Standard & Poor s 500 Composite Stock Price Index ( S&P 500 Index ), which produced a total return of 6.91% for the same period. 2 The S&P North American Natural Resources Sector Index, which more closely reflects the fund s composition, returned 10.16% for the reporting period. 3 After suffering sharp declines over the first half of the reporting period due to a global financial crisis and recession, natural resources stocks bounced back over the second half as economic conditions stabilized and commodity prices rebounded. The fund produced lower returns than the S&P 500 Index and the S&P North American Natural Resources Sector Index, which we attribute to an underweighted position in gold stocks during the downturn and relative weakness in integrated energy producers early in the 2009 rally. The Fund s Investment Approach The fund seeks long-term capital appreciation, normally investing at least 80% of its assets in stocks of companies in natural resources and natural resource-related sectors. While the fund typically invests in U.S.-based companies, it may invest up to 45% of its total assets in foreign securities, including emerging market securities. The fund invests in growth and value stocks, typically maintaining exposure to the major natural resources sectors. Using fundamental research and direct management contact, we seek stocks of companies with strong positions in their sector, sustained achievement records and strong financial conditions. We also look for special situations, such as corporate restructurings, turnarounds or management changes that could increase the stock price. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) 2009 Rally Offset Most Previous Market Declines A global financial crisis nearly led to the collapse of the worldwide banking system just weeks before the reporting period began, and rising unemployment, declining housing markets and plunging consumer confidence produced the most severe recession since the 1930s. These influences fueled a bear market that drove commodity prices lower and sent stock market averages to multi-year lows. Market sentiment began to improve in early March 2009 when it became clearer that aggressive actions by government and monetary authorities had helped repair the world s credit markets, propelling the stock market higher. In addition, economic stimulus programs in the United States, China and other nations financed infrastructure projects that supported a rebound in the prices of crude oil, metals and other natural resources. Better Results in Rally Could Not Offset Earlier Weakness We adopted a relatively defensive investment posture when the global downturn intensified in 2008. For example, we established overweighted positions in integrated energy producers such as ExxonMobil , Chevron and ConocoPhillips whose participation in virtually every segment of the supply chain helped to mitigate the effects of weakness in individual energy-related industries.
